Per Curiam.
The Pawtucket Teachers’ Alliance (the Alliance) has appealed from a judgment entered in the Superior Court that invalidated two contested portions of an arbitration award. General Laws 1956 (1968 Reenactment) §28-9.3-12 states that the decision of arbitrators in schoolteacher disputes can be appealed, in limited circumstances, to the Superior Court. That statute, however, does not provide any vehicle for judicial review of the actions taken in the Superior Court. Accordingly, the only method by which the Alliance could bring this matter before us was by seeking the issuance of a writ of certiorari. See, e.g., Simmons v. Town Council, 112 R.I. 522, 524-25, 312 A.2d 725, 726-27 (1973). The Alliance’s failure to conform with the appropriate procedure, which was frankly conceded by its counsel at oral argument, precludes our review of the merits of this controversy. Cf. Proffit v. Municipal Hearing Board, 115 R.I. 952, 348 A.2d 724 (1975).
The plaintiff s appeal is denied and dismissed.